OPINION AND DECREE
OPINION OF THE COURT
MORROW, Chief Judge.
Moega Nu’u and Iosefatu filed their application with the Registrar of Titles to have the land Tufu in Leusoalii, Fitiuta, Manu’a registered as “their individually owned land.” The Tauiliili Family of Fitiuta acting by Evile Tofili, a member of that family, filed an objection to the proposed registration, claiming that Tufu was “the communal land of the Tauiliili Family but not an individually owned land of Moega Nu’u and Iosefatu.”
When the case came on for trial Iosefatu moved the court to dismiss him as a party. He thereupon informed the court that he claimed no interest in the land and was dismissed as a party.
*357The survey accompanying the application to register included, according to the evidence, only a part of the land Tufu. It was estimated by one of the witnesses that Tufu comprises about 3 acres. The survey included only 0.276 of an acre, or approximately Vn part of the estimated 3 acres. Since the survey covered only a part of the land Tufu, the Court will consider the application as an application to register that part only.
The evidence given by the proponent Moega was conflicting. He testified at first that he was not a member of the Tauiliili Family. Later he testified that his blood father was Tauiliili Lei’a which showed that his first testimony as to non-membership in the Tauiliili Family was incorrect. His testimony was likewise contradictory as to some other matters. In view of such contradictory testimony by Moega, we think all of his testimony is entitled to very little weight. “Falsus in uno, falsus in omnibus” (false in one thing, false in all things) is a familiar precept in the law of evidence. “The import of this precept is that a witness who has been found to swear falsely as to one matter is not worthy of belief in other matters.” 3 Jones on Evidence (4th Ed.) 1694.
The evidence in this case clearly preponderates in favor of the view that the surveyed tract is communal land, that it has been occupied and used by Moega and a number of his ancestors before him for many years, that Moega is and such ancestors were members of the Tauiliili Family and that the occupation was in accordance with Samoan customs with respect to land. When Moega was asked how the land was changed from communal family land of his family to his individually-owned land he could give no satisfactory explanation. His explanation was that its occupation by him and his ancestors before him for a long period made it his land. Of course occupation of communal family land in accordance with Samoan customs by a fam*358ily member even for a long period does not operate to change it from communal land to the individually owned land of the occupant. Such occupancy does not constitute adverse possession as to the family of the occupant. For one thing, the occupancy is pursuant to the permission and direction of the matai of the family, and lacks the necessary element of hostility. Possession to be adverse must be characterized by hostility. 2 Corpus Juris 122.
While Moega denied it, the evidence as a whole is quite clear that there are 8 different Tauiliilis buried on Tufu. It is difficult to imagine a stronger single piece of circumstantial evidence than this to establish the ownership of Tufu by the Tauiliili Family as its communal land. The custom is for a family to bury a chief on communal land of the chief’s family.
The Court concludes from the evidence that the surveyed land (which is a part of Tufu) is the communal family land of the Tauiliili Family of Fitiuta, Manua. Our decree will not of itself affect the right of Moega to continue to occupy the surveyed tract in accordance with Samoan customs. Nor will the Court make any decree with respect to the removal of the house on the surveyed land occupied by the L.D.S. missionaries. They are not made parties to the case.
DECREE
Accordingly it is ORDERED, ADJUDGED and DECREED that that part of the land Tufu included in the survey accompanying the application of Moega Nu’u and Iosefatu to register the same as their individually owned land shall be registered as the communal family land of the Tauiliili Family of Fitiuta, Manu’a.
Costs in the sum of $25.00 are hereby assessed against Moega Nu’u, the same to be paid within 30 days.